Title: To Thomas Jefferson from G. C. Delacoste, 27 May 1805
From: Delacoste, G. C.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New York 27th May. 1805.
                  
                  Informed that your Excellency has the intention of forming a National Museum at the seat of Government, I am led to believe that the collections composing the cabinet of Natural History, which I have begun some time past in this city, may be deemed worthy to form a part thereof, and I take the liberty of informing him, that the want of sufficient support and patronage from the inhabitants of New York compels me to break up the said institution and to dispose of the collections on hand, whereof I have the honour of inclosing a concise catalogue.
                  All the subjects are in high preservation, in perfect order, and methodically classed and arranged: a more favourable opportunity for procuring at once a variety of all kinds of indigenous and exotic subjects belonging to Natural History, and specially to the feathered tribe, will seldom, or never offer again.
                  The wish to see my said collections preserved from dissolution, induces me to dispose thereof at the rate of four Thousand Dollars, to which sum, the engagements which I have contracted in this city, amount. It will be obvious to every one, who has some Knowledge in that line of business, that the collecting, stuffing, and preparing of such a number of subjects, must have cost more than double that sum.
                  The grief of loosing a property obtained at great expense, and by four years steady labour and exertion, would be greatly alleviated, if my proposition proving acceptable to Your Excellency, he should be pleased to appoint a commissioner in this City, for the purpose of viewing and examining the collections, and if approved of, of seeing them packed up by me, under his inspection, to be transported and placed in the National Museum, where, according to their primitive destination, they would contribute in diffusing and promoting the Knowledge of Natural History.
                  My taste and inclination being exclusively devoted to business and undertakings relative to that pleasing science, and particularly to Zoology, I take the liberty of offering my most respectful services to Your Excellency, for the purpose of collecting, preparing and preserving subjects belonging thereto, and of discovering such as are very rare, or yet unknown, in this immense continent, or elsewhere.
                  I make bold to assure Your Excellency, that my courage in travelling in quest of subjects is indefatigable; that my eagerness, and alacrity in the performance of that pleasing task are rather increasing than abating, and that my disinterestedness about the terms on which I may be employed, is as great, as the wish to obtain that favour. Deprived, by the consequences of the revolution of france, of valuable property on the coast of Dutch Guyana, I am since several years used to privations, and reconciled to my situation.
                  The Honour and satisfaction of being employed by the august head of a great and free Nation, who amidst the important and weighty occupations of administration, devotes to the promotion of arts and sciences all the time not taken up by business relative to Government, would be the greatest compensation I should wish to obtain for my exertions and Labour.
                  I have the Honour to be with the most profound respect Your Excellency’s Most humble, obedt and Dutyful Servt
                  
                     G. C. Delacoste 
                     
                     No 225. Pearl Street.
                  
                Enclosure
                                    
                     
                        
                     
                     
                        
                           
                              
                              Quadrupeds
                              
                           
                           
                              37.
                              individuals from the coast of 
                              Guyana among which a patira a Jaguar, several monkeys, a three toed, and a two toed Sloth, a coendou, a Tatou, a great ant-eater or Tauranoir, a middle and a least ant eater &ca
                           
                           
                              18
                              Individuals of the State of 
                              New York viz, foxes, racoon, squirrels, skunks, Muskrat, canada Marmot &ca 
                           
                           
                              
                              
                                 Birds.
                              
                           
                           
                              219.
                              individual from the coast of 
                              Guyana, among which a Vultare, maccaws, Toucans, Momot, cassiques, Trumpetter bird, or Agawie, hummingbirds, cottingas, Tanagres, Manakins, Cock of the rock, male & female, Flamingo, Spoonbill, Bowbill, Kamichi, Ibis &c &c
                           
                           
                              208
                              individuals of the State of 
                              New York, Viz Birds of prey, orioles, cuckoos, all kind of small birds, and a great variety of water fowl.
                           
                           
                              1 
                              black ostrich and 1 Uppoe from Africa.
                           
                           
                              
                              
                                 Amphibious animals.
                           
                           
                              38
                              individuals indigenous and exotic, Viz, Alligators, Iguanas, Lizards, Turtles &ca
                           
                           
                              23
                              Serpents & Snakes among which 1 boa constrictor 14 feet long.
                           
                           
                              74 
                              Fishes, the greatest part of the State of New York.
                           
                           
                              20
                              cases of insects and Butterflies, chiefly exotic.
                           
                           
                              108
                              Jarrs and Vials containing exotic fruits preserved in spirits, dry fruits and seeds.
                           
                        
                     
                     a few nests of birds, Wasps and other insects: a small collection of shells, of minerals and fossils, and some botanical curiosities—
                     A large box containing the Botanical collection made in Africa by the late Dr Perrein, deceased in this City. This collection which is not yet classed nor’ arranged contains new plants discovered by him, which he intended to send to Paris
                     The quadrupeds and Birds are contained in glass cases Six feet high and measure upwards of 90 feet in length: they belong to the collections.
                  
                  
               